OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03790 Pear Tree Funds 55 Old Bedford Road, Lincoln, MA01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) 781-259-1144 (Registrant’s telephone number) Date of fiscal year end:March 31 Date of reporting period: June 30, 2012 Item 1. Schedule of Investments PEAR TREE COLUMBIA SMALL CAP FUND SCHEDULE OF INVESTMENTS June 30, 2012 Common Stock - 98.6% Shares Value AIR FREIGHT & LOGISTICS- 0.0% Echo Global Logistics, Inc. (a) $ AIRLINES - 0.6% Spirit Airlines, Inc. (a) BANKS - 5.9% Capital Bank Corporation (a) Central Pacific Financial Corp. (a) CoBiz Financial, Inc. F.N.B. Corporation First Financial Northwest, Inc. (a) Guaranty Bancorp (a) Hanmi Financial Corporation (a) Heritage Commerce Corp. (a) Heritage Oaks Bancorp (a) Intervest Bancshares Corporation (a) Macatawa Bank Corporation (a) Mercantile Bank Corporation Pacific Mercantile Bancorp (a) Pinnacle Financial Partners, Inc. (a) Popular, Inc. (a) Preferred Bank (a) Susquehanna Bancshares, Inc. Taylor Capital Group, Inc. (a) United Bankshares, Inc. (b) BEVERAGES - 0.0% Coffee Holding Co., Inc. BIOTECHNOLOGY - 0.1% Pharmacyclics, Inc. (a) BUILDING PRODUCTS - 0.1% Builders FirstSource, Inc. (a) U.S. Home Systems, Inc. CHEMICALS - 0.0% TPC Group, Inc. (a) COMMERCIAL SERVICES & SUPPLIES - 9.0% Acacia Research Corporation - Acacia Technologies (a) Ballantyne Strong, Inc. (a) CDI Corporation CECO Environmental Corp. Core-Mark Holding Company, Inc. DXP Enterprises, Inc. (a) Heartland Payment Systems, Inc. Hudson Global, Inc. (a) Insignia Systems, Inc. Intersections, Inc. Kforce, Inc. (a) Matrix Service Co. (a) Waste Connections, Inc. COMMUNICATIONS EQUIPMENT - 2.2% Allot Communications Ltd. (a) CalAmp Corp. (a) Network Engines, Inc. (a) NICE-Systems Ltd. (a)(c) COMPUTERS & PERIPHERALS - 0.1% Key Tronic Corporation (a) Xyratex Ltd. CONTAINERS & PACKAGING - 0.1% Myers Industries, Inc. DISTRIBUTORS - 0.0% AMCON Distributing Company DIVERSIFIED FINANCIALS - 3.6% CompuCredit Holdings Corporation (a) Doral Financial Corporation (a) First Cash Financial Services, Inc. (a) FirstCity Financial Corporation (a) Green Dot Corporation, Class A (a)(b) Hercules Technology Growth Capital, Inc. MCG Capital Corporation Medley Capital Corporation NGP Capital Resources Co. Nicholas Financial, Inc. Virtus Investment Partners, Inc. (a) White River Capital, Inc. ELECTRICAL EQUIPMENT- 0.0% Magnetek, Inc. (a) ELECTRONIC EQUIPMENT & INSTRUMENTS - 3.5% Allied Motion Technologies, Inc. Finisar Corporation (a) MEMSIC, Inc. (a) OSI Systems, Inc. (a) TESSCO Technologies, Inc. Zygo Corporation (a) ENERGY EQUIPMENT & SERVICES - 5.6% Core Laboratories N.V. Dawson Geophysical Company (a) Hornbeck Offshore Services, Inc. (a) T.G.C. Industries, Inc. (a) FOOD & DRUG RETAILING - 2.6% Pantry, Inc. (The) (a) PetMed Express, Inc. United Natural Foods, Inc. (a) Village Super Market, Inc. FOOD PRODUCTS - 3.7% Andersons, Inc. (The) Chefs' Warehouse, Inc. (The) (a) Hain Celestial Group, Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES - 4.3% Accuray Incorporated (a) Align Technology, Inc. (a) MAKO Surgical Corp. (a)(b) Natus Medical, Inc. (a) Syneron Medical Ltd. (a) HEALTH CARE PROVIDERS & SERVICES - 8.6% Bio-Reference Laboratories, Inc. (a) Catalyst Health Solutions, Inc. (a) Catamaran Corporation (a) Henry Schein, Inc. (a) IntegraMed America, Inc. (a) Metropolitan Health Networks, Inc. (a) Psychemedics Corporation HOTELS, RESTAURANTS & LEISURE - 0.9% Caribou Coffee Company, Inc. (a) Jamba, Inc. (a) LeapFrog Enterprises, Inc. (a) Multimedia Games Holding Company, Inc. (a) National CineMedia, Inc. HOUSEHOLD DURABLES - 0.7% Emerson Radio Corp. (a) M.D.C. Holdings, Inc. INDUSTRIAL CONGLOMERATES - 1.1% Polypore International, Inc. (a)(b) 0 INSURANCE - 0.1% Homeowners Choice, Inc. Imperial Holdings, Inc. (a) INTERNET & CATALOG RETAIL - 0.1% 1-800-Flowers.com, Inc., Class A (a) Overstock.com, Inc. (a) Stamps.com, Inc. (a) INTERNET SOFTWARE & SERVICES - 4.3% Ancestry.com, Inc. (a)(b) ICG Group, Inc. (a) LivePerson (a) LogMeIn, Inc. (a) IT CONSULTING & SERVICES - 7.1% Alliance Data Systems Corporation (a) Computer Task Group, Inc. (a) Glu Mobile, Inc. (a)(b) InterNAP Network Services Corporation (a) NetSol Technologies, Inc. (a) Simulations Plus, Inc. Wayside Technology Group, Inc. LEISURE EQUIPMENT & PRODUCTS - 1.8% Artic Cat, Inc. (a) Callaway Golf Company Nautilus, Inc. (a) Sturm, Ruger & Co., Inc. MACHINERY - 3.7% Actuant Corporation Argan, Inc. (a) Commercial Vehicle Group, Inc. Gardner Denver, Inc. Titan International, Inc. Wabash National Corporation (a) MEDIA - 5.4% Cinemark Holdings, Inc. IMAX Corporation (a) Regal Entertainment Group, Class A (b) TiVo, Inc. (a) METALS & MINING - 0.0% Friedman Industries, Inc. MULTILINE RETAIL - 0.0% Gordmans Stores, Inc. (a) OIL & GAS - 0.5% Abraxas Petroleum Corp. (a) Adams Resources & Energy, Inc. VAALCO Energy, Inc. (a) PHARMACEUTICALS - 1.2% DUSA Pharmaceuticals, Inc. (a) Obagi Medical Products, Inc. (a) Par Pharmaceutical Companies, Inc. (a) POZEN, Inc. (a) REAL ESTATE - 10.6% American Campus Communities, Inc. Brandywine Realty Trust Capital Trust, Inc., Class A (a) Education Realty Trust, Inc. Entertainment Properties Trust Hersha Hospitality Trust HFF, Inc., Class A (a) Move, Inc. (a) ROAD & RAIL - 0.6% Celadon Group, Inc. Old Dominion Freight Line (a) Pacer International, Inc. (a) Universal Truckload Services, Inc. SEMICONDUCTOR EQUIPMENT & PRODUCTS - 1.8% Fluidigm Corporation (a) Mattson Technology, Inc. (a) MIPS Technologies, Inc. (a) Tessera Technologies, Inc. (a) Ultra Clean Holdings, Inc. (a) SOFTWARE - 1.2% Majesco Entertainment Company (a) MedAssets, Inc. (a) MicroStrategy, Inc. (a) Verint Systems, Inc. (a) SPECIALTY RETAIL - 2.2% Fifth & Pacific Companies, Inc. (a) Hot Topic, Inc. PC Connection, Inc. Pier 1 Imports, Inc. (a) Susser Holdings Corp. (a) Winmark Corporation TEXTILES & APPAREL - 0.5% Body Central Corp. (a) DGSE Companies, Inc. (a) Vera Bradley, Inc. (b) WIRELESS TELECOMMUNICATION SERVICES - 4.8% SBA Communications Corp., Class A (a) TOTAL COMMON STOCK (Cost $72,702,519) SHORT TERM INVESTMENTS - 1.1% Par Value Value State Street Bank & Trust Co., Repurchase Agreement .01%,07/02/12, (Dated06/29/12), Collateralized by$1,065,000 par U.S. Treasury Note - 1.75% due05/31/2016, Market Value $1,115,234, Repurchase Proceeds $1,092,193 (Cost $1,092,192) $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 99.7% (Cost $73,794,711) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 6.9% Money Market - 6.9% Western Asset Institutional Cash Reserves - Inst. (Cost $6,708,700) TOTAL INVESTMENTS - 106.6% (Cost $80,503,411) OTHER ASSETS & LIABILITIES (NET) - (6.6%) NET ASSETS - 100% $ (a) Non-income producing security (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR Pear Tree Columbia Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as ofJune 30, 2012: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2012 Level 1 Level 2 Level 3 Total Columbia Small Cap Common Stocks $- $- Depository Receipts - - Real Estate Inv. Trusts - - Short Term Investments - Total $ 102,477,178 $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE COLUMBIA MICRO CAP FUND SCHEDULE OF INVESTMENTS June 30, 2012 Common Stock - 91.6% Shares Value AIR FREIGHT & LOGISTICS- 1.1% Echo Global Logistics, Inc. (a) BANKS - 13.5% Capital Bank Corporation (a) Central Pacific Financial Corp. (a) First Financial Northwest, Inc. (a) Guaranty Bancorp (a) Hanmi Financial Corporation (a) Heritage Commerce Corp. (a) Heritage Oaks Bancorp (a) Intervest Bancshares Corporation (a) Macatawa Bank Corporation (a) Mercantile Bank Corporation Pacific Mercantile Bancorp (a) Preferred Bank (a) Taylor Capital Group, Inc. (a) BEVERAGES - 0.6% Coffee Holding Co., Inc. BIOTECHNOLOGY - 1.8% Pharmacyclics, Inc. (a) BUILDING PRODUCTS - 2.2% Builders FirstSource, Inc. (a) U.S. Home Systems, Inc. CHEMICALS - 0.8% TPC Group, Inc. (a) COMMERCIAL SERVICES & SUPPLIES - 8.5% Ballantyne Strong, Inc. (a) CDI Corporation CECO Environmental Corp. Core-Mark Holding Company, Inc. DXP Enterprises, Inc. (a) Hudson Global, Inc. (a) Insignia Systems, Inc. Intersections, Inc. Matrix Service Co. (a) COMMUNICATIONS EQUIPMENT - 2.3% CalAmp Corp. (a) Network Engines, Inc. (a) COMPUTERS & PERIPHERALS - 1.5% Key Tronic Corporation (a) Xyratex Ltd. CONTAINERS & PACKAGING - 1.0% Myers Industries, Inc. DISTRIBUTORS - 0.9% AMCON Distributing Company DIVERSIFIED FINANCIALS - 7.2% CompuCredit Holdings Corporation (a) Doral Financial Corporation (a) FirstCity Financial Corporation (a) MCG Capital Corporation NGP Capital Resources Co. Nicholas Financial, Inc. Virtus Investment Partners, Inc. (a) White River Capital, Inc. ELECTRICAL EQUIPMENT - 0.7% Magnetek, Inc. (a) ELECTRONIC EQUIPMENT & INSTRUMENTS - 3.1% Allied Motion Technologies, Inc. MEMSIC, Inc. (a) TESSCO Technologies, Inc. Zygo Corporation (a) ENERGY EQUIPMENT & SERVICES - 1.0% T.G.C. Industries, Inc. (a) FOOD & DRUG RETAILING - 3.0% Pantry, Inc. (The) (a) PetMed Express, Inc. Village Super Market, Inc. FOOD PRODUCTS - 0.7% Chefs' Warehouse, Inc. (The) (a) HEALTH CARE PROVIDERS & SERVICES - 3.1% IntegraMed America, Inc. (a) Metropolitan Health Networks, Inc. (a) Psychemedics Corporation HOTELS, RESTAURANTS & LEISURE - 3.9% Caribou Coffee Company, Inc. (a) Jamba, Inc. (a) LeapFrog Enterprises, Inc. (a) Multimedia Games Holding Company, Inc. (a) HOUSEHOLD DURABLES - 1.0% Emerson Radio Corp. (a) INSURANCE - 2.7% Homeowners Choice, Inc. Imperial Holdings, Inc. (a) INTERNET & CATALOG RETAIL - 3.2% 1-800-Flowers.com, Inc., Class A (a) Overstock.com, Inc. (a) Stamps.com, Inc. (a) IT CONSULTING & SERVICES - 3.7% Computer Task Group, Inc. (a) NetSol Technologies, Inc. (a) Simulations Plus, Inc. Wayside Technology Group, Inc. LEISURE EQUIPMENT & PRODUCTS - 2.6% Artic Cat, Inc. (a) Nautilus, Inc. (a) Sturm, Ruger & Co., Inc. MACHINERY - 2.2% Argan, Inc. (a) Commercial Vehicle Group, Inc. Wabash National Corporation (a) METALS & MINING - 0.9% Friedman Industries, Inc. MULTILINE RETAIL - 0.7% Gordmans Stores, Inc. (a) OIL & GAS - 1.5% Adams Resources & Energy, Inc. VAALCO Energy, Inc. (a) PHARMACEUTICALS - 2.8% DUSA Pharmaceuticals, Inc. (a) Obagi Medical Products, Inc. (a) POZEN, Inc. (a) REAL ESTATE - 2.5% Capital Trust, Inc., Class A (a) HFF, Inc., Class A (a) Move, Inc. (a) ROAD & RAIL - 2.7% Celadon Group, Inc. Pacer International, Inc. (a) Universal Truckload Services, Inc. SEMICONDUCTOR EQUIPMENT & PRODUCTS - 2.4% Fluidigm Corporation (a) Mattson Technology, Inc. (a) Ultra Clean Holdings, Inc. (a) SOFTWARE - 0.8% Majesco Entertainment Company (a) SPECIALTY RETAIL - 4.6% Hot Topic, Inc. PC Connection, Inc. Susser Holdings Corp. (a) Winmark Corporation TEXTILES & APPAREL - 0.4% Body Central Corp. (a) DGSE Companies, Inc. (a) TOTAL COMMON STOCK (Cost $3,966,351) Exchange Traded Funds - 4.5% iShares Russell Microcap Index (Cost $197,504) SHORT TERM INVESTMENTS - 2.7% Par Value Value State Street Bank & Trust Co., Repurchase Agreement .01%,07/02/12, (Dated06/29/12), Collateralized by$120,000 par U.S. Treasury Note - 1.75% due05/31/2016, Market Value $125,660, Repurchase Proceeds $122,480 (Cost $122,479) $ TOTAL INVESTMENTS - 98.8% (Cost $4,286,334) OTHER ASSETS & LIABILITIES (NET) - 1.2% NET ASSETS - 100% $ (a) Non-income producing security Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR Pear Tree Columbia Micro Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as ofJune 30, 2012: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2012 Level 1 Level 2 Level 3 Total Micro Cap Common Stocks $- $- Mutual Funds - - Real Estate Investment Trust - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE QUALITY FUND SCHEDULE OF INVESTMENTS June 30, 2012 Common Stock - 99.6% Shares Value AEROSPACE & DEFENSE - 0.0% United Technologies Corporation 18 $ BEVERAGES - 6.3% Anheuser-Busch InBev SA (b) Coca-Cola Company (The) Monster Beverage Corporation (a) COMMUNICAITONS EQUIPMENT - 1.2% QUALCOMM Incorporated COMPUTERS & PERIPHERALS - 8.5% Apple, Inc. (a) Hewlett-Packard Company International Business Machines FOOD PRODUCTS - 3.2% Nestle, S.A. (b) Unilever N.V. FOOD STAPLES & DRUG RETAILING - 7.2% PepsiCo, Inc. SYSCO Corporation Tesco PLC (a)(b) Wal-Mart Stores, Inc. Walgreen Co. HEALTH CARE EQUIPMENT & SERVICES - 6.1% Baxter International Inc. Express Scripts, Inc. (a) Intuitive Surgical, Inc. (a) 32 Medtronic, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. (a) HEALTH CARE PROVIDERS & SERVICES - 0.5% Cerner Corporation (a) 28 Henry Schein, Inc. (a) Laboratory Corporation of America Holdings (a) 32 Lincare Holdings, Inc. Quest Diagnostics Incorporated HOTELS, RESTAURANTS & LEISURE - 0.8% McDonald's Corporation HOUSEHOLD PRODUCTS - 3.9% Church & Dwight Co., Inc. Colgate-Palmolive Company Procter & Gamble Company INDUSTRIAL CONGLOMERATES - 0.7% 3M Company MULTILINE RETAIL - 2.2% Target Corporation OIL & GAS - 8.2% BP plc (b) Chevron Corporation Exxon Mobil Corporation Royal Dutch Shell plc (b) TOTAL S.A. (b) PHARMACEUTICALS & BIOTECHNOLOGY - 20.0% Abbott Laboratories Amgen, Inc. AstraZeneca PLC (b) Bristol-Myers Squibb Company Eli Lilly and Company Gilead Sciences, Inc. (a) 70 GlaxoSmithKline plc (b) Johnson & Johnson Merck & Co., Inc. Novartis AG (b) Pfizer, Inc. Roche Holding Ltd (b) Sanofi-Aventis (b) Takeda Pharmaceutical Company Limited (b) SOFTWARE & SERVICES - 20.1% Cisco Systems, Inc. Google, Inc. (a) MasterCard Incorporated Microsoft Corporation Oracle Corporation (a) SAP AG (b) Visa, Inc. Yahoo! Inc. (a) SPECIALTY RETAIL - 1.0% Lowe's Companies, Inc. TEXTILES & APPAREL - 0.7% Nike, Inc. TOBACCO - 8.1% British American Tobacco p.l.c. (b) Lorillard, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATIONS - 0.9% NTT DOCOMO, Inc. (b) TOTAL COMMON STOCK (Cost $82,965,281) Short Term Investments - 0.3% Par Value Value State Street Bank & Trust Co., Repurchase Agreement $ .01%,07/02/12, (Dated06/29/12), Collateralized by225,000 par U.S. Treasury Note-1.75% due05/31/2016, Market Value $235,612.80, Repurchase Proceeds $229,558.88 (Cost $229,559) TOTAL SHORT TERM INVESTMENTS - 0.3% TOTAL INVESTMENTS99.9% $ (Cost $83,194,840) (c ) OTHER ASSETS & LIABILITIES (NET) - 0.1% NET ASSETS - 100% $ (a) Non-Income producing security (b) ADR - American Depositary Receipts Pear Tree Quality Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as ofJune 30, 2012: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2012 Level 1 Level 2 Level 3 Total Quality Common Stocks $- $- Depository Receipts - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE PANAGORA DYNAMIC EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS June 30, 2012 Common Stock - 95.6% Shares Value BRAZIL - 6.9% Banco do Brasil SA $ BM&F Bovespa SA Companhia de Bebidas das Americas (c) Embraer S.A. (c) EZ TEC Empreendimentos e Participacoes SA Obrascon Huarte Lain Brasil SA Oi SA(c) Petroleo Brasileiro SA Petroleo Brasileiro SA (c) Sao Martinho SA Sul America SA Vale SA CHILE - 1.7% Banco Santander Chile (c) Compania Cervecerias Unidas SA (c) Enersis SA (c) LATAM Airlines Group SA (b)(c) CHINA - 11.0% Bank of China Ltd., Class H China BlueChemical Ltd. China Communications Construction Co., Ltd., Class H (a) China Construction Bank Corporation China Petroleum & Chemical Corporation China Shenhua Energy Co., Ltd. China Yuchai International Ltd. Dongfeng Motor Group Company Limited Giant Interactive Group, Inc. (b)(c) Great Wall Motor Co., Ltd. (b) Harbin Power Equipment Company Limited, Class H Industrial & Commercial Bank of China Ltd. Inner Mongolia Yitai Coal Co., Ltd., Class B PetroChina Company Limited Tencent Holdings Limited COLOMBIA - 0.7% Ecopetrol S.A. (c) CZECH REPUBLIC - 0.4% CEZ AS HONG KONG - 7.1% Central China Real Estate Ltd. Champion Real Estate Investment Trust China Mobile Limited China Zhongwang Holdings Limited Chongqing Rural Commercial Bank Co. CNOOC Limited COSCO International Holdings Ltd. Dairy Farm International Holdings Limited Giordano International Limited KWG Property Holding Limited Lenovo Group Limited Skyworth Digital Holdings Limited Soho China Limited Yuexiu Real Estate Investment Trust HUNGARY - 0.2% EGIS Pharmaceuticals PLC Richter Gedeon Nyrt. INDIA - 5.3% Allahabad Bank Andhra Bank Bajaj Holdings & Investment Limited Bank of Baroda Chambal Fertilizers & Chemicals Ltd. Gitanjali Gems Limited (a) Grasim Industries Limited Gujarat State Fertilisers & Chemicals Limited Hexaware Technologies Limited Indiabulls Financial Services Limited Indian Bank Oil and Natural Gas Corp. Limited Oil India Limited iGate Computer Systems Ltd. Rural Electrification Corporation Limited South Indian Bank Limited Syndicate Bank Tata Chemicals Ltd. TVS Motor Company Ltd. UCO Bank United Phosphorus Ltd. INDONESIA - 2.8% PT AKR Corporindo Tbk PT Aneka Tambang Tbk PT Astra Agro Lestari Tbk PT Bank Bukopin Tbk PT Charoen Pokphand Indonesia Tbk PT Holcim Indonesia Tbk PT Indo Tambangraya Megah Tbk PT Indofood CBP Sukses Makmur Tbk PT PP London Sumatra Indonesia Tbk PT Sampoerna Agro Tbk PT Telekomunikasi Indonesia Tbk ISRAEL - 0.8% First International Bank of Israel Ltd. (a) Mizrahi Tefahot Bank Ltd. MALAYSIA - 4.4% Affin Holdings Berhad Berjaya Sports Toto Berhad British American Tobacco (Malaysia) Berhad DiGi.Com Berhad DRB-HICOM Berhad Genting Malaysia Berhad Hong Leong Financial Group Berhad JCY International Berhad KLCC Property Holdings Berhad Kuala Lumpur Kepong Berhad Kulim (Malaysia ) Berhad Lafarge Malayan Cement Berhad Malaysia Building Society Berhad Parkson Holdings Berhad SapuraKencana Petroleum Berhad (a) Telekom Malaysia Berhad UMW Holdings Berhad MEXICO - 4.1% Alfa S.A.B., Series A America Movil S.A.B. de C.V., Series L GRUMA, S.A.B. de C.V., Series B (a) Grupo Herdez, S. A. B. de C. V., Series * Grupo Mexico S.A.B. de C.V., Series B Grupo Modelo, S.A.B. de C.V., Series C Industrias CH, S.A.B. de C.V., Series B (a) Organizacion Soriana S.A.B. de C.V., Series B (a) PERU - 0.2% Banco Continental S.A. Intercorp Financial Services, Inc. PHILIPPINES - 0.5% Manila Electric Company Megaworld Corporation Rizal Commercial Banking Corporation POLAND - 1.9% KGHM Polska Miedz SA PGE SA RUSSIA - 4.8% Gazprom (c) LUKoil (c) Norilsk Nickel Mining and Metallurgical Co. (c) Sberbank of Russia (a)(c) Severstal (d) SINGAPORE - 1.9% ComfortDelGro Corporation Limited DBS Group Holdings Ltd. Golden Agri-Resources Ltd. Indofood Agri Resources Ltd. UOL Group Limited SOUTH AFRICA - 7.5% Barloworld Limited Exxaro Resources Ltd. FirstRand Limited Fountainhead Property Trust Management Ltd. Gold Fields Ltd. (c) Imperial Holdings Limited Investec Limited Liberty Holdings Limited MTN Group Limited Reunert Limited RMB Holdings Ltd. Sasol Ltd. Tongaat Hulett Limited SOUTH KOREA - 16.2% BS Financial Group, Inc. Daelim Industrial Co., Ltd. Daishin Securities Company Daou Technology, Inc. GS Home Shopping, Inc. Halla Climate Control Corp. Hana Financial Group, Inc. Hyundai Motor Company KCC Corporation Kia Motors Corporation Korea Exchange Bank Korea Zinc Co., Ltd. KP Chemical Corp. KT&G Corporation LG Display Co., Ltd. (a) Meritz Fire & Marine Insurance Co., Ltd. Nong Shim Co., Ltd. Pohang Iron and Steel Company (POSCO) Samsung Electronics Co., Ltd. Samsung Heavy Industries Co., Ltd. SK Holdings Co., Ltd. SK Innovation Co., Ltd. SK Networks Co., Ltd. SK Telecom Co., Ltd. (c) TAIWAN - 11.9% ASUSTeK Computer, Inc. Chailease Holding Co., Ltd. Chicony Electronics Co., Ltd. Chunghwa Telecom Co., Ltd. Compal Electronics, Inc. Farglory Land Development Co., Ltd. Formosa Chemicals & Fiber Corporation Highwealth Construction Corp. Hon Hai Precision Industry Co., Ltd. Lite-On Technology Corp. MStar Semiconductor, Inc. Pegatron Corporation Phison Electronics Corp. Pou Chen Corporation President Chain Store Corp. Radiant Opto-Electronics Corporation Taiwan Semiconductor Manufacturing Co., Ltd. TECO Electric & Machinery Co., Ltd. U-Ming Marine Transport Corporation Uni-President Enterprises Corporation United Microelectronics Corporation THAILAND - 3.1% Bangkok Bank PCL(e) CP ALL PCL Electricity Generating Public Company Limited Kiatnakin Bank PCL Krung Thai Bank PCL (a) Siam Makro PCL TURKEY - 2.2% Arcelik AS Eis Eczacibasi Ilac Ve Sinai Ford Otomotiv Sanayi AS Tekfen Holding AS Tofas Turk Otomobil Fabrikasi AS Tupras - Turkiye Petrol Rafinerileri AS Turkiye Sise ve Cam Fabrikalari AS Ulker Biskuvi Sanayi AS TOTAL COMMON STOCK (Cost $140,617,923) Preferred Stock - 3.9% BRAZIL - 3.9% Banco Bradesco SA Banco do Estado do Rio Grande do SulSA Eletropaulo Metropolitana SA Itau Unibanco Holding SA Klabin SA Metalurgica Gerdau SA Vale SA, Class A TOTAL PREFERRED STOCK (Cost $7,140,365) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) (Cost $147,758,288) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 2.5% Par Value Value Money Market - 2.5% Western Asset Institutional Cash Reserves - Inst. (Cost $3,750,248) $ TOTAL INVESTMENTS - 102.0% (Cost $151,508,536) OTHER ASSETS & LIABILITIES (Net) - (2.0%) NET ASSETS - 100% $ (a) Non-income producing security. (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts (d) GDR - Global Depositary Receipts (e) NVDR - Non-Voting Depository Receipts SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Financials 22.3% Information Technology 14.9% Energy 13.6% Materials 10.7% Consumer Discretionary 10.4% Consumer Staples 9.9% Industrials 8.1% Telecommunication Services 6.5% Utilities 2.8% Health Care 0.3% Cash and Other Assets (Net) 0.5% Total 100.0% Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR Pear Tree PanAgora Dynamic Emerging Markets Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as ofJune 30, 2012: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2012 Level 1 Level 2 Level 3 Total Emerging Markets Common Stocks $ 3,723,101 $- Common Stock Units - - Depository Receipts - - Preferred Stock - - Real Estate Inv. Trusts - - Short Term Investments - - Total $ 3,723,101 $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2012 Common Stock - 82.0% Shares Value AUSTRALIA - 2.0% BHP Billiton Ltd. $ BELGIUM - 2.0% Solvay S.A. CANADA- 2.0% Methanex Corporation FINLAND - 6.0% Kone OYJ, Class B Konecranes OYJ YIT OYJ FRANCE - 5.5% Christian Dior S.A. Imerys S.A. Maurel et Prom Transgene S.A. (a) GERMANY - 12.2% BASF SE Deutsche Telekom AG Hannover Rueckvers Muenchener Rueckvers AG Symrise AG Wincor Nixdorf AG HONG KONG- 1.3% Guangdong Investment Limited INDIA- 2.0% Infosys Technologies Ltd. (b) IRELAND - 5.8% CRH plc Greencore Group plc Smurfit Kappa Group plc (a) ISRAEL - 1.9% Teva Pharmaceuticals SP (b) ITALY - 2.8% Lottomatica Group SpA Trevi Finanziaria SpA JAPAN - 10.4% Asahi Group Holdings Ltd. KDDI Corporation Meiji Holdings Co., Ltd. Nichirei Corporation Showa Denko K.K. NORWAY - 2.0% DnB Bank ASA SOUTH AFRICA - 1.8% Sasol Ltd. SOUTH KOREA - 3.6% Samsung Electronics Company Ltd. SWEDEN - 6.3% Duni AB Investor AB, Class B Svenska Handelsbanken AB, Class A SWITZERLAND - 2.0% Novartis AG THAILAND - 2.0% Thai Oil PCL UNITED KINGDOM - 10.4% Barratt Developments plc (a) BBA Aviation plc Bellway plc Persimmon plc Taylor Wimpey plc (a) TOTAL COMMON STOCK (Cost $404,261,160) Short Term Investments - 18.0% Par Value Value Commercial Paper - 13.4% Toyota Credit DE PR Corp., 0.04%, due 7/02/2012 $ (Cost $31,023,000) Toyota Credit DE PR Corp., 0.04%, due 7/03/2012 $ (Cost $33,000,000) Total Commercial Paper Money Market - 4.6% State Street Global Advisors FDS $ (Cost $22,119,192) TOTAL SHORT TERM INVESTMENTS - 18.0% TOTAL INVESTMENTS - 100.0% (Cost $490,403,352) OTHER ASSETS & LIABILITIES (NET) - 0.0% NET ASSETS - 100% $ (a) Non-income producing security (b) ADR - American Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Materials 17.3% Consumer Discretionary 15.8% Financials 10.2% Consumer Staples 8.8% Industrials 7.5% Information Technology 7.5% Energy 5.4% Health Care 4.2% Telecommunication Services 4.0% Utilities 1.3% Other Assets & Liabilities 18.0% Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR Pear Tree Polaris Foreign Value Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2012: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2012 Level 1 Level 2 Level 3 Total Polaris Foreign Value Common Stocks $ 9,376,157 $- Depository Receipts - - Short Term Investments - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE SMALL CAP FUND SCHEDULE OF INVESTMENTS June 30, 2012 Common Stock - 90.4% Shares Value AUSTRALIA - 2.4% Austal Limited $ Industrea Limited BELGIUM - 1.6% Kinepolis Group BRAZIL - 2.4% Equatorial Energia SA CANADA - 1.3% Astral Media, Inc. CHINA - 2.5% China Hongxing Sports Limited (a) Sichuan Expressway Company Limited Xinhua Winshare Publishing and Media Co., Ltd. FRANCE - 1.4% Bonduelle SA GERMANY- 2.2% Freenet AG HONG KONG - 7.1% China Fishery Group Limited Samson Holding Ltd. Texwinca Holdings Limited VST Holdings Ltd. (a) VTech Holdings Limited INDIA - 3.1% KRBL Ltd. LIC Housing Finance Ltd. Manappuram General Finance and Leasing Ltd. NIIT Technologies Ltd. South Indian Bank Ltd. Usha Martin Group Ltd. IRELAND - 7.2% Glanbia plc Greencore Group plc IFG Group plc United Drug plc ITALY - 2.3% De'Longhi SpA Trevi Finanziaria SpA JAPAN - 11.8% Accordia Golf Co., Ltd. BML, Inc. Chugoku Marine Paints Ltd. Daicel Corporation DaiichiKosho Co., Ltd. Nichirei Corporation Unipres Corporation NETHERLANDS - 2.8% Dockwise Ltd. (a) NORWAY - 5.3% ABG Sundal Collier Holding ASA SpareBank 1SMN SpareBank 1 SR-Bank ASA SpareBank Nord-Norge PHILIPPINES - 2.8% Manila Water Company, Inc. SINGAPORE - 3.6% Breadtalk Group Ltd. M1 Ltd. SOUTH AFRICA - 1.8% Clicks Group Limited SWEDEN - 4.1% Duni AB Loomis AB Nolato AB SWITZERLAND - 1.8% Vetropack Holding AG TAIWAN - 1.5% Holtek Semiconductor Inc. THAILAND - 5.5% Hana Microelectronics PCL Ratchaburi Elec GEN Hodg-for Thai Union Frozen Products PCL UNITED KINGDOM - 15.9% Alternative Networks plc BBA Aviation plc Character Group plc Clarkson plc CSR plc Galliford Try plc Halfords Group plc The Restaurant Group plc Vitec Group plc Wetherspoon (J.D.) plc TOTAL COMMON STOCK (Cost $76,588,407) Preferred Stock - 1.9% GERMANY - 1.9% Dräegerwerk AG (Cost $821,879) Warrants - 5.3% India - 5.3% KRBL Limited Derivative LIC Housing Finance Derivative NIIT Technologies Derivative South Indian Bank Derivative Usha Martin Group Derivative (Cost $2,692,091) Short Term Investments - 0.3% Par Value Value Money Market - 0.3% State Street Global Advisors FDS $ (Cost $250,977) TOTAL SHORT TERM INVESTMENTS - 0.3% TOTAL INVESTMENTS - 97.9% (Cost $80,353,354) OTHER ASSETS & LIABILITIES (NET) - 2.1% NET ASSETS - 100% $ (a) Non-income producing security The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Consumer Discretionary 23.1% Consumer Staples 12.6% Financials 11.2% Information Technology 11.1% Industrials 10.9% Utilities 7.1% Telecommunication Services 6.8% Health Care 6.1% Materials 5.9% Energy 2.8% Cash and Other Assets 2.4% 100.0% Pear Tree Polaris Foreign Value Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as ofJune 30, 2012: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2012 Level 1 Level 2 Level 3 Total Foreign Value Small Cap Common Stocks $ 4,774,239 Preferred Stock - - Warrants - - Short Term Investments - - Total Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures (a)The registrant’s principal executive officer and principal financial officer have concluded, based upon their evaluation of the effectiveness of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) of the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing date of the report that the registrant’s disclosure controls and procedures are reasonable designed to ensure that information required to be disclosed by the registrant’s Form N-Q is recorded, processed, summarized and reported with the required time periods and that information required to be disclosed by the registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a- 3(d) of the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Pear Tree Funds By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee Date:August 24, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee (Principal Executive Officer) Date: August 24, 2012 By:/s/ Leon Okurowski Leon Okurowski Treasurer (Principal Financial Officer) Date: August 24, 2012
